
	

113 HR 4846 : Arapaho National Forest Boundary Adjustment Act of 2014
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4846
		IN THE SENATE OF THE UNITED STATES
		November 17, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To adjust the boundary of the Arapaho National Forest, Colorado, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Arapaho National Forest Boundary Adjustment Act of 2014.
		2.Arapaho National Forest boundary adjustment
			(a)In generalThe boundary of the Arapaho National Forest in the State of Colorado is adjusted to incorporate the
			 approximately 92.95 acres of land generally depicted as The Wedge on the map entitled Arapaho National Forest Boundary Adjustment and dated November 6, 2013, and described as lots three, four, eight, and nine of section 13,
			 Township 4 North, Range 76 West, Sixth Principal Meridian, Colorado. A lot
			 described in this subsection may be included in the boundary adjustment
			 only after the Secretary of Agriculture obtains written permission for
			 such action from the lot owner or owners.
			(b)Bowen Gulch Protection AreaThe Secretary of Agriculture shall include all Federal land within the boundary described in
			 subsection (a) in the Bowen Gulch Protection Area established under
			 section 6 of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j).
			(c)Land and Water Conservation FundFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9),
			 the boundaries of the Arapaho National Forest, as modified under
			 subsection (a), shall be considered to be the boundaries of the Arapaho
			 National Forest as in existence on January 1, 1965.
			(d)AcquisitionThe Secretary of Agriculture is authorized to acquire only by donation or exchange non-Federal
			 lands within the boundary described in subsection (a).
			(e)Public motorized useNothing in this Act opens privately-owned lands within the boundary described in subsection (a) to
			 public motorized use.
			(f)Access to non-Federal landsNotwithstanding the provisions of section 6(f) of the Colorado Wilderness Act of 1993 (16 U.S.C.
			 539j(f)) regarding motorized travel, the owners of any non-Federal lands
			 within the boundary described in subsection (a) who historically have
			 accessed their lands through lands now or hereafter owned by the United
			 States within the boundary described in subsection (a) shall have the
			 continued right of motorized access to their lands across the existing
			 roadway.
			
	Passed the House of Representatives November 13, 2014.Karen L. Haas,Clerk.
